PER CURIAM:
In this workmen’s compensation case, the Industrial Accident Board and the Superior Court have concluded that the employee is economically displaced and, therefore, totally disabled. We agree. The case is controlled by M. A. Hartnett, Inc. v. Coleman, Del.Supr., 226 A.2d 910 (1967) and Ham v. Chrysler Corp., Del.Supr., 231 A.2d 258 (1967). The employer has failed to sustain the burden of proof imposed upon it by those cases to show with requisite certainty the availability of suitable employment for this employee, either by it or some other employer.
We find no merit in the appeal from the Superior Court’s conclusions as to the employee’s compliance with 19 Del.C. §§ 2342 and 2361. We agree with the findings and conclusions of the Board and the Court below as to those contentions.
Affirmed.